Case 4:19-cv-00098-JFH-CDL Document 376 Filed in USDC ND/OK on 04/15/21 Page 1 of 4




                       UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA


   (1)    JANICE BUSH, as
          Special Administrator for the
          Estate of Ronald Garland,
          deceased,

                         Plaintiff,
                                                     Case No.: 19-cv-00098-JFH-CDL
   v.

   (2)    BRET BOWLING, in his official
          And individual capacity as Sheriff
          Creek County, Okla. et al.

                         Defendants.


          PLAINTIFF’S MOTION APPROVING APPORTIONMENT OF SETTEMENT
         PROCEEDS AND APPROVING AMOUNT OF ATTORNEY FEES AND COSTS


          Plaintiff Janice Bush, as Special Administrator for the Estate of Ronald Garland,

   respectfully moves the Court to apportion and distribute the money received from the

   settlement in this case as provided for by 12 O.S. §1053. In support of this motion, the

   Plaintiff states:

                                               I.

          On August 9, 2017, Janice Bush was appointed Special Administer of the Estate of

   Ronald Garland in Case No. PB-2017-23 in the District Court in and for Pawnee County,

   State of Oklahoma.

                                               II.

          On June 8, 2018, Janice Bush, as Special Administrator of the Estate of Ronald

   Garland filed a Civil Rights lawsuit in this Court arising from the death of Ronald Garland

   occurring on or about June 10, 2017. The claims against the Board of County Commissioners

                                               1
Case 4:19-cv-00098-JFH-CDL Document 376 Filed in USDC ND/OK on 04/15/21 Page 2 of 4




   of Creek County, Brett Bowling, in his individual and official capacity as Sheriff of Creek

   County, Christopher Fetters, Jeffery Labbee, and Brandon Fulks resolved with the

   assistance of U.S. Magistrate Judge Jayne in the amount of $750,000.00. The claims against

   Turn Key Health Clinics and Kerri Janes resolved with the assistance of U.S. Magistrate

   Judge Jayne in a confidential amount. See Exhibit 1, Settlement amount and distribution of

   costs and fees, filed under seal.

                                                III.

          The Plaintiff in this lawsuit is represented by counsel of record for Plaintiff. Counsel

   of record performed legal services on behalf of the Plaintiff through a contingent fee contract

   and advanced the necessary costs to retain consultants, experts and conduct extensive

   discovery, including numerous depositions, which ultimately culminated in a resolution of

   this claim.

                                                IV.

          Ronald Garland was a single man upon his death and left surviving him as his sole

   heir, Janice Bush.

                                                 V.

          As provided for by 12 O.S. §1053, the Plaintiff requests that the apportionment of

   settlement money be made by the Court in a fair and equitable manner and that the Court

   approve attorney fees consistent with the 50% contingent fee contract.

                                                VI.

          The Plaintiff requests that the apportionment of settlement money be made by the

   Court in a fair and equitable manner and that the Court approve the advanced costs of all

   counsel of record consistent with the contingent fee contract, with the costs paid prior to

   division of the net proceeds consistent with 5 O.S. § 7. See Exhibit 1, filed under seal. (Doc.

   No. 375).

                                                 2
Case 4:19-cv-00098-JFH-CDL Document 376 Filed in USDC ND/OK on 04/15/21 Page 3 of 4




                                               VII.

          The Plaintiff requests the Court approve the settlement and Order disbursement

   consistent with Plaintiff’s motion.

          WHEREFORE, the Plaintiff prays the Court approve the settlement of this case and

   order distribution of the settlement proceeds as provided for by 12 O.S. §1053 and to approve

   the amount of attorney fees and costs;




                                             Respectfully submitted,

                                             BRYAN & TERRILL


                                              s/Steven J. Terrill
                                             J. Spencer Bryan, OBA # 19419
                                             Steven J. Terrill, OBA # 20869
                                             BRYAN & TERRILL LAW, PLLC
                                             3015 E. Skelly Dr., Suite 400
                                             Tulsa, OK 74105
                                             Tele/Fax:    (918) 935-2777
                                             sjterrill@bryanterrill.com
                                             Attorneys for Plaintiff




                                                3
Case 4:19-cv-00098-JFH-CDL Document 376 Filed in USDC ND/OK on 04/15/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

         I hereby certify that on April 15, 2021, a true and correct copy of the foregoing
   document was sent to all individuals by cm/ecf notice.




                                                        s/Steven J. Terrill
                                                        Steven J. Terrill




                                              4
